EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evert Tu on 7/19/21.

The application has been amended as follows: 

Cancel claims 17, 19, 21 and 23-27.

Add claims as shown below:

28.	(New)  The method of claim 1, wherein the step of passing the current forms a plurality of iron-tungsten alloy coating layers comprising at least one coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 5 to about 18 At% or about 28 to about 40 At% and at least one coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 18 to about 28 At%.

29.	(New)  The method of claim 28, wherein the step of passing the current comprises:
	applying a first direct or pulsed current having a first current density during at least one time interval to form the coating layer having a tungsten content ranging from about 5 to about 18 At % or about 28 to about 40 At %; and


30.	(New) The method of claim 28, wherein a thickness of the at least one coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 5 to about 18 At% is equal to a thickness of the at least one coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 18 to about 28 At%.

31.	(New) The method of claim 28, wherein a thickness of the at least one coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 5 to about 18 At% is different from a thickness of the at least one coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 18 to about 28 At%.

32.	(New)  The method of claim 1, wherein the divalent iron salt consists of iron (II) sulfate heptahydrate, the alkali metal citrate consists of sodium citrate dihydrate, and the tungstate salt consists of sodium tungstate dihydrate.

33.	(New)  The method of claim 1, wherein the substrate comprises a Hull cell panel.  

34.	(New)  The method of claim 1, wherein the coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 18 to about 28 At% is formed, and the pH of the electrolyte solution is maintained at about 7.5.

35.	(New)  The method of claim 1, wherein the coating layer comprising an alloy of iron and tungsten having a tungsten content ranging from about 5 to about 18 At% or about 28 to about 40 At% is formed, and the pH of the electrolyte solution is maintained at about 3 or about 5.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the language that a specific electrolyte composition that does not include pH buffers or other materials that will maintain a pH at a desired level along with specific compositions to the alloy coating formed and a pH overcome the closest prior art of record.
The closest art teach other components in the electrolyte (ammonium or boron salts for example) such that the claimed invention as recited would not be obvious to one of ordinary skill in the art.
The closest art is US 5,853,556 of Wieczerniak, US 2,160,321 of Armstrong and US 2011/0281108 of Weston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794